Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).

Wu et al. (US) teaches “the serving instructions provided by the content registry service 202 may specify modifications of a presented marketing campaign at a fixed time (e.g., at 8 am every morning) or at a fixed date (e.g., on a particular holiday). When such a time or date is reached, in accordance with the serving instructions the data logger and manager 345 may cause new or modified media to be inserted into a marketing campaign, may cause new or modified media to replace certain content in the marketing campaign, or may cause content to be skipped in the marketing campaign” ([0040]); “records from the network operator playlogs 103c and the IA playlogs 203 are consolidated into a summarized report by different dimensions, e.g., the play count or play time are summarized by duration, by hour, by location, by store, etc. At a block 410, the summarized report is used to detect discrepancies between the network operator playlogs and the IA playlogs. Discrepancies may include, for example, extra records in the network operator playlogs that represent presentations of media content that are not contained in the IA playlogs. Discrepancies may also include differences in the expected date, time, and/or length of a presentation of a unit of media content. At a decision block 415, a test is made to 

Michael J. Hudson (US 2018/0225707) teaches “a user interaction with the transmitted combination including a mouse click or a set focus event, a message is sent by the transmitted combination to the campaign tracker which records the interaction in connection with the transmitted combination, including an identification of the individual engaging in the interaction 

Dereszynski et al. (US 2015/0081389) teaches “specifies a particular web page displayed to a user. The script creates a new tag object 2804 and then calls a "dcsCollect" tag member function to collect data and transfer the data to a data-collection system 2806. The "dcsCollect" member function 2808 calls a "dcsTag" function 2810. The "dcsTag" function 2812 creates a URL for a one-pixel resource image and then embeds in the URL, following the "?" symbol, a list of key/value pairs. The URL is contained within the symbol-string variable P which is passed to the "dcsCreateImage" routine 2814. The "dcsCreateImage" routine 2816 makes an assignment 


REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter. 

	The reasons for allowance of claim 1 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system comprising “receiving, from a user device, a user-selected date range and a user-selection of a plurality of third party systems, each of the third-party systems configured to store one or more files of the plurality of files, including datasets associated with at least one campaign of the one or more campaigns, the datasets associated with the least one campaign include one dataset from the ad server and one dataset from the measurement server for a same campaign, the dataset from the measurement server collected via applying a second tag to an advertisement code referencing a first tag from the ad server, storing metadata associated with the at least one of the campaigns in the first database, generating a workflow for each third-party system, streaming the one or more files including the datasets associated with the at least one campaign from each of the third party systems, via each respective workflow, storing the datasets associated with the at least one campaign from each of third party systems in the second database, calculating at least one discrepant data value between 

	The reasons for allowance of claim 11 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “receiving, via a computing system processor, in communication with a plurality of third party systems and a user device and including a first database and a second database, a selection of a user-selected date range and the plurality of third party systems from the user device, each of the third-party systems configured to store a plurality of files including datasets associated with one or more campaigns, including datasets associated with at least one campaign of the one or more campaigns, the plurality of third party systems including an ad server and a measurement server; storing, via the computing system processor, metadata associated with the at least one campaign in the first database, generating, via the computing system processor, a workflow for each third-party systems, streaming, via the computing system processor, the one or more files including the datasets associated with the at least one campaign from each of the third party systems, via each respective workflow, the datasets associated with the least one campaign include one dataset from the ad server and one dataset from the measurement server for a same campaign, the dataset from the measurement server collected via applying a second tag to an advertisement code referencing a first tag from the ad server, storing, via the computing system processor, the 

	The reasons for allowance of claim 20 are that the prior art of record, including the reference(s) cited above, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer readable medium comprising “receive, via the computing system, in communication with a plurality of third party systems, a user device and including a first database and a second database, a selection of a user-selected date range and the plurality of third party systems from the user device, each of the third-party systems configured to store a plurality of files including datasets associated with one or more campaigns, including datasets associated with at least one campaign of the one or more campaigns, the plurality of third party systems including an ad server and a measurement server, store, via the computing system, metadata associated with the campaigns in the first database, generate, via the computing system, a workflow for each third-party, stream, via the computing system, the one or more files including the datasets associated with the at least one campaign from each of the third party systems, via each respective workflow, the datasets associated with the least one campaign include one dataset from the ad server and one dataset from the measurement server for a same campaign, the dataset from the measurement server collected via 

Dependent claims 2-10 and 12-19 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2615                                                                                                                                                                                                        December 30, 2021